DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1: A thorough search of the prior art fails to disclose any reference or references, which, taken alone or in combination, teach or suggest, in explicit combination with the other limitations: 
“responsive to a completion of a qualified gaming session at a first electronic gaming machine: determine a second electronic gaming machine from a plurality of electronic gaming machines in an idle state, wherein the determination is based on a location of at least the second electronic gaming machine relative to a location of the first electronic gaming machine”
Regarding claim 10: A thorough search of the prior art fails to disclose any reference or references, which, taken alone or in combination, teach or suggest, in explicit combination with the other limitations: 
“responsive to a completion of a qualified gaming session at a first electronic gaming machine at a first point in time, determine a second electronic gaming machine to promote, wherein the second electronic gaming machine is selected from a first plurality of electronic gaming machines idle at the first point in time and the determination is based on”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350. The examiner can normally be reached M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MILAP SHAH/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        



/Jason Pinheiro/Examiner, Art Unit 3715